 1   Jeremy S. Golden (SBN 228007)
     Golden & Cardona-Loya, LLP
 2   3130 Bonita Road, Suite 200B
 3   Chula Vista, CA 91910
     jeremy@goldencardona.com                                                    js-6
 4
     Phone: 619-476-0030; Fax: 775-898-5471
 5   Attorney for Plaintiff Veronica Ramia
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   VERONICA RAMIA,                  ) Case No. 2:18-cv-02511-JFW-PLA
11                                    )
                  Plaintiff,          ) ORDER DISMISSING ACTION
12                                    ) WITH PREJUDICE
13   v.                               )
                                      )
14
     CAPITAL ONE BANK (USA) N.A.; )
15   EQUIFAX INFORMATION              )
16   SERVICES, LLC; and DOES 1 through)
     10, inclusive,                   )
17                                    )
18                  Defendants.       )
                                      )
19
20
21
          Pursuant to the stipulation this court hereby dismisses this action with prejudice. Each
22
     party to bear its own fees and costs. IT IS SO ORDERED
23
24
25
     DATE: December 13, 2018              BY: _________________________________
26                                           UNITED STATES DISTRICT JUDGE
27
28


                                                Page - 1
                                 ORDER DISMISSING ACTION WITH PREJUDICE
